AO 450 (GAS Rev 10/03)Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

WILLIAM GEORGE MI'I`CHELL,

Petitioner,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER; 6117'<3\/-164
WALTER BERRY,
Respondent.

m Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

m Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that it accordance With this Coult's Order dated March 8, 2019, adopting the Magistrate Judge's
Report and Recommendation as the opinion of this Coult, Mitchell’s 28 U.S.C. § 2254 Petition for
Writ of Habeas Corpus is dismissed. In forma pauperis status on appeal and a Ceitiflcate of

Appealability is Denied. This Case stands closed.

*~’ z§,£r

Approved by:

 

 

 

 

 

Mal‘ch 13, 2019 Scott L. P
Date Clerk
(By) D Clerk

GAS Rev 1011/03

